DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment to the Claims have overcome the 112 rejection set forth in the Non-Final Office Action mailed on 04/15/2021.
	The claim amendments filed on 06/23/2021 have been entered.  Claims 1-20 remain pending in the application.
	
	
Response to Arguments
Applicant's arguments filed 06/23/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument on page 2, which states that Figure 1 is shown in the incorrect orientation for normal use.  Column 2, lines 56-57 of Mulligan states “FIG. 2 is a cross sectional view of the prosthesis of FIG. 1, taken along line 2--2 of FIG. 1”.  A cross section is “a section formed by a plane cutting through an object, usually at right angles to an axis”. (American Heritage Dictionary).  The plane that is represented by cutting through the breast implant at line 2-2 does not need the nipple portion to align between the two figures to verify that the draftsman drew the figures properly.  Figure 2 is simply a two-dimensional drawing recreated from the plane of the implant represented by the line 2-2.  The assumption that the draftsperson created the drawing improperly, and the additional arguments that it would not correctly fit in a brassiere cannot be surmised from the prior art.  Mulligan does not state that the brassiere of Figure 3A in applicant’s patent is the brassiere the prosthesis of Figure 1 of FIG. 1 is a front pictorial view of a breast prosthesis embodying the present invention”.
In response to applicant’s argument on page 10, that Mulligan fails to disclose a shelf, the examiner respectfully disagrees.   The definition of a shelf is “A flat, usually rectangular structure composed of a rigid material, such as wood, glass, or metal, fixed at right angles to a wall or other vertical surface and used to hold or store objects” and “Something, such as a projecting ledge of rock or a balcony, that resembles such a structure.” (American Heritage Dictionary) The external convex shell (10) of Mulligan meets the definition of shelf, where it may be considered a projecting ledge, as well as the claimed invention meets the plain meaning of a shelf.  A special definition for shelf has not been established in the applicant’s specification.   
In response to applicant’s argument on page 11, the examiner maintains that Mulligan does disclose a prosthesis in which "the bottom shelf edge of the footprint of the breast prosthesis is a substantially straight line and slopes downwardly away from the medial point when positioned for normal use by the user", where the shelf edge is the point where the convex structure (10) of Mulligan begins protruding away from the backside of the prosthesis (2), which constitutes a “protruding ledge”, therefore the prosthesis does have a shelf, and as can be seen in the rejection below the bottom shelf edge of the footprint of the breast prosthesis is a substantially straight line that slopes downward away from the medial point when positioned for normal use by the user.  The phrase “when positioned for normal use by the user” is functional language and the structure of the breast prosthesis of Figure 1 of Mulligan provides the claimed structure.  
MPEP 2125.I states “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).”
Furthermore, according the MPEP 2114.II states that the manner of operating the device does not differentiate apparatus claims from the prior art.  (Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected. See MPEP 2114.II). 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2, 4-7, 12-13, 15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mulligan (US 4,950,291).

	Regarding claim 1, Mulligan discloses a breast prosthesis for use by a user having an underarm region, comprising 
a back surface having a footprint (Figure 2, item 2; column 2, line 65- column 3, line 3)
and a breast-shaped portion extending outwardly from the back surface so that the breast-shaped portion has a shelf (Figure 2, item 1; column 2, line 65-column 3, line 3, convex outer surface 1 extends outwardly from the back surface 2 creating a shelf)
the footprint having a top neckline terminating in a medial point (Figure 1, top neckline annotated below)
and a bottom shelf edge extending away from the medial point in which the bottom shelf edge of the footprint of the breast prosthesis is a substantially straight line and slopes downwardly away from the medial point when positioned for normal use by the user (Figure 1, bottom shelf edge extending away from the medial point in which the bottom shelf edge of the footprint is a substantially straight line and sloping downward away from the medial point annotated below).  

    PNG
    media_image1.png
    460
    489
    media_image1.png
    Greyscale

	Regarding claim 2, Mulligan discloses wherein a line parallel to the bottom shelf edge when the breast prosthesis is placed in a brassiere for normal use is at an acute angle relative to a horizontal axis (Figure 1, acute angle annotated below; column 1, lines 29-36, prosthesis placed in a brassiere).  

    PNG
    media_image2.png
    371
    634
    media_image2.png
    Greyscale

Figure 1 (annotated below) shows the prosthesis tapering to a distal edge and having a shape that is complimentary in shape to an anatomical shape defined by the underarm region of the user).  

    PNG
    media_image3.png
    371
    568
    media_image3.png
    Greyscale

	Regarding claim 5, Mulligan discloses wherein the breast prosthesis has a shallow top portion and a protruding lower shelf (Figure 2, shallow top portion and protruding lower shelf annotated below).  

    PNG
    media_image4.png
    363
    400
    media_image4.png
    Greyscale

	Regarding claim 6, Mulligan discloses wherein the breast prosthesis comprises:(a) at least one bag made of a film (column 3, lines 3-9); and (b) a filler disposed with the bag (column 3, lines 36-53).  
	Regarding claim 7, Mulligan discloses wherein the film comprises polyurethane (column 3, lines 3-9 “polyurethane films 3 and 4”) and wherein the filler comprises silicone (column 3, lines 36-53 “soft set two component silicone rubber material is filled in”).  
	Regarding claim 12, Mulligan discloses a breast prosthesis for use by a user that has an abdomen, an underarm region and a chest having a central point (the implant of Figure 1 of Mulligan can be used by a user that has an abdomen, an underarm region and a chest having a central point), wherein the breast prosthesis has a shape so that when the user is in a position in which the user's abdomen pushes upwardly the breast prosthesis is moved laterally outwardly from the central point on the user's chest (the shape of the breast prosthesis in Figure 1 is shaped so that when the user is in a position in which the user’s abdomen pushes upwardly the breast prosthesis is moved laterally outwardly from the central point on the user’s chest).  
	Regarding claim 13, Mulligan discloses wherein the breast prosthesis has a footprint that includes a medial point and shelf edge (Figure 1, medial point and shelf edge annotated below), 

    PNG
    media_image5.png
    436
    425
    media_image5.png
    Greyscale

wherein the prosthesis is configured for placement in a brassiere so that the medial point is placed adjacent to the central point of the user's chest (Figure 1, column 1, lines 29-36, when the prosthesis of Figure 1 is placed in a brassiere the medial point is adjacent to the central point of the user’s chest), wherein the shelf edge slopes downwardly away from the medial point (Figure 1, shelf edge annotated above), wherein a line parallel to the bottom shelf edge when the breast prosthesis is placed in a brassiere for normal use is at an acute angle relative to a horizontal axis (Figure 1, acute angle annotated below). 

    PNG
    media_image2.png
    371
    634
    media_image2.png
    Greyscale

	Regarding claim 15, Mulligan discloses wherein breast prosthesis tapers to a distal edge having a shape that is complimentary in shape to an anatomical shape defined by the underarm region of the user (Figure 1 (annotated below) shows the prosthesis tapering to a distal edge and having a shape that is complimentary in shape to an anatomical shape defined by the underarm region of the user).    	
	Regarding claim 17, Mulligan discloses a breast prosthesis for use by a user having an underarm region, comprising:
at least one bag made of a film (see Mulligan, column 3, lines 3-9 “polyurethane films 3 and 4”); 
and (b) a filler disposed with the bag (column 3, lines 36-53 “soft set two component silicone rubber material is filled in”), 
wherein the breast prosthesis includes a back surface having a footprint (Figure 2, item 2; column 2, line 65- column 3, line 3)
and a breast-shaped portion extending outwardly from the back surface so that the breast-shaped portion has a shelf (Figure 2, item 1; column 2, line 65-column 3, line 3, convex outer surface 1 extends outwardly from the back surface 2 creating a shelf)
the footprint having a top neckline terminating in a medial point (Figure 1, top neckline annotated below)
and a bottom shelf edge extending away from the medial point in which the bottom shelf edge of the footprint of the breast prosthesis is a substantially straight line and slopes downwardly away from the medial point (Figure 1, bottom shelf edge extending away from the medial point in which the bottom shelf edge of the footprint is a substantially straight line and sloping downward away from the medial point annotated below), 

    PNG
    media_image1.png
    460
    489
    media_image1.png
    Greyscale

wherein a line parallel to the bottom shelf edge when the breast prosthesis is placed in a brassiere for normal use is at an acute angle relative to a horizontal axis (Figure 1, acute angle annotated below; column 1, lines 29-36, prosthesis placed in a brassiere), 

    PNG
    media_image2.png
    371
    634
    media_image2.png
    Greyscale

wherein the breast prosthesis tapers to a distal edge having a shape that is complimentary in shape to an anatomical shape defined by the underarm region of the user (Figure 1 (annotated below) shows the prosthesis tapering to a distal edge and having a shape that is complimentary in shape to an anatomical shape defined by the underarm region of the user), 

    PNG
    media_image3.png
    371
    568
    media_image3.png
    Greyscale

and wherein the breast prosthesis has a shallow top portion and a protruding shelf (Figure 2, shallow top portion and protruding lower shelf annotated below).   

    PNG
    media_image4.png
    363
    400
    media_image4.png
    Greyscale

		Regarding claim 19, Mulligan discloses wherein the film comprises polyurethane (column 3, lines 3-9 “polyurethane films 3 and 4”) and wherein the filler comprises silicone (column 3, lines 36-53 “soft set two component silicone rubber material is filled in”).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-11, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mulligan (US 4,950,291) in view of Ferguson (2004/0176493 A1).

	Regarding claim 8, Mulligan discloses silicone, however, Mulligan does not specifically disclose wherein the silicone comprises cured silicone.  
	Ferguson teaches silicone foam which can be used in a medical prosthesis wherein the silicone comprises cured silicone (see Ferguson, paragraph 0018, lines 1-6).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Mulligan by providing wherein the silicone comprises cured silicone as taught by Ferguson because curing the silicone allows for voids to be created in the prosthesis which produces a lighter weight prosthesis.  
	Regarding claim 9, Mulligan discloses the breast prosthesis.
	However, Mulligan does not disclose wherein the breast prosthesis comprises a unitary material.
	Ferguson teaches silicone foam which can be used in a medical prosthesis wherein the prosthesis comprises a unitary material (see Ferguson, Figure 1; paragraphs 0004 and 0013).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Mulligan by providing wherein the breast prosthesis comprises a unitary material as taught by Ferguson because forming a breast prosthesis from silicone foam provides beneficial results.  Silicone foam is found to include good UV resistance, resistance to salt water, relative physiological harmlessness, freedom from odor, chemical resistance, resistance to aging and low combustibility.  When silicone foams are used in medical prostheses, additional beneficial characteristics include breatheability or gas permeability and relatively high wearer comfort.
	Regarding claim 10, as set forth supra, the combination discloses wherein the unitary material comprises an open cell mechanical foam (see Ferguson, Figure 1; paragraphs 0016 and 0018).  
see Ferguson, paragraph 0014).  
	Regarding claim 16, Mulligan discloses the invention substantially as claimed.
	However, Mulligan does not disclose wherein the breast prosthesis comprises:  Attorney Docket No. A007.P012U19 Customer No. 25854(a) at least one bag made of a polyurethane film (see Mulligan, column 3, lines 3-9 “polyurethane films 3 and 4”); and (b) a silicone filler disposed with the bag (column 3, lines 36-53 “soft set two component silicone rubber material is filled in”).    
	Muliigan does not disclose wherein the silicone filler includes cured silicone so that the breast prosthesis has a shallow top portion and a protruding shelf.
	Ferguson teaches a silicone that includes cured silicone (see Ferguson, paragraph 0018, lines 1-6) and when combined with the breast prosthesis of Mulligan would provide that the breast prosthesis has a shallow top portion and a protruding shelf (see Mulligan, Figure 2, shallow top portion and protruding lower shelf annotated below claim 5 above).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Mulligan by providing wherein the silicone comprises cured silicone as taught by Ferguson because curing the silicone allows for voids to be created in the prosthesis which produces a lighter weight prosthesis.  
	Regarding claim 20, Mulligan discloses the invention substantially as claimed.
	However, Mulligan does not disclose wherein the breast prosthesis comprises an open cell mechanical foam that includes a silicone matrix that defines a plurality of voids therein (see Ferguson, paragraph 0014).  
	Ferguson teaches wherein the breast prosthesis comprises an open cell mechanical foam that includes a silicone matrix that defines a plurality of voids therein (see Ferguson, paragraph 0014).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Mulligan by providing wherein the breast prosthesis comprises an open cell mechanical foam that includes a silicone matrix that defines a plurality of voids therein as taught by Ferguson because forming a breast prosthesis from silicone foam provides beneficial results.  Silicone foam is found to include good UV resistance, resistance to salt water, relative physiological harmlessness, freedom from odor, chemical resistance, resistance to aging and low combustibility.  When silicone foams are used in medical prostheses, additional beneficial characteristics include breatheability or gas permeability and relatively high wearer comfort.

Allowable Subject Matter
Claims 3, 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774